TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00602-CV



                         Texas Department of Public Safety, Appellant

                                                  v.

                          Anonymous Adult Texas Resident, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
         NO. D-1-GN-10-000869, HONORABLE TIM SULAK, JUDGE PRESIDING



                              CONCURRING OPINION


                I concur in the majority’s judgment. For substantially the same reasons identified in

the majority’s opinion, I agree that the elements of the Massachusetts offense of indecent assault and

battery on a person over fourteen years of age are not substantially similar to the elements of the

Texas offense of sexual assault.

                I do not agree, however, with the majority’s conclusion that the Sex Offender

Registration Act (SORA)1 allows consideration of the “facts and circumstances” underlying

out-of-state criminal convictions in certain “unusual cases.” While I recognize that this Court’s

opinion in Texas Department of Public Safety v. Garcia2 expanded SORA’s inquiry to look into the

conduct underlying the out-of-state conviction, I find no support for that expansion in SORA’s text.

       1
           Tex. Code Crim. Proc. Ann. arts. 62.001–.408 (West 2006 & Supp. 2011).
       2
         Texas Department of Public Safety v. Garcia, 327 S.W.3d 898, 905–06 (Tex. App.—Austin
2010, pet. denied).
The plain language of SORA confines the inquiry to whether the elements of the out-of-state offense

are “substantially similar” to the elements of a SORA offense.3 In that respect, I would have decided

Garcia differently.

       Accordingly, I join in the judgment and, with these qualifications, the majority’s opinion.4



                                              __________________________________________

                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose;
  Concurring Opinion by Justice Rose, joined by Justice Pemberton

Filed: August 30, 2012




       3
           See Tex. Code Crim. Proc. Ann. art. 62.001(5)(H).
       4
           Justice Pemberton joins in this concurrence.

                                                 2